Citation Nr: 0117015	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel




INTRODUCTION

The veteran had verified active service from November 1955 to 
October 1957.  In documents associated with the instant 
appeal, he has indicated that there was noise exposure during 
his Reserve duty.  The nature, extent, and dates of that duty 
have not been determined.

This appeal arises from the June 1999 rating decision from 
the Washington, DC Regional Office (RO) that denied the 
veteran's claim for service connection for hearing loss. 

The Board of Veterans' Appeals (Board) notes that a hearing 
was scheduled in Washington, DC, before a Member of the Board 
in June 2001 pursuant to the veteran's request on the June 
2000 substantive appeal.  The March 2001 hearing notice 
letter was returned as undeliverable and the veteran failed 
to report for this hearing.  However, it appears that the 
letter may not have been sent to the correct address of 
record.  The section of Washington, D.C., to which the letter 
was sent was not provided and the zip code does not 
correspond to what the appellant indicated was his last 
address.  Due to the reasons noted below, this case is being 
remanded prior to taking action regarding clarification of 
the veteran's hearing request. 


REMAND

In this case, in documents on file, it was reported both that 
the veteran experienced "combat" during his period of 
active service, and that additionally, had noise exposure 
during a period of Reserve duty.  There is no showing in the 
evidence currently of record that the veteran served in 
"combat" nor that he had Reserve duty.  It appears 
alternatively that he may be asserting that he was in a 
"combat" unit, and as a forward observer was exposed to 
acoustic trauma during training, while not in actual combat.  
It is noted that the verified dates of service are during was 
is generally thought of as peacetime service.  Therefore, 
additional information is needed as to these contentions. 

In this regard, the veteran's periods of Reserve duty should 
be verified.  Specifically, it should be determined whether 
there were periods of active duty for training, inactive duty 
for training, or whether he was just listed as a member of a 
Reserve Unit, and was inactive for the remainder of his 
service obligation.  Further, additional service medical 
records, if any, should be obtained from any period of 
Reserve duty.  Finally, Reserve duty personnel records, if 
any, should be obtained to ascertain what his duties were 
while in the Reserve, if active.

The determination of whether a veteran was engaged in combat 
with the enemy is significant in a case for service 
connection for a claimed disability.  In this regard, the 
provisions of 38 U.S.C.A. § 1154(b) specifically allow combat 
veterans, in certain circumstances, to use lay evidence to 
establish service incurrence of a disease or injury by 
relaxing the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims, as 
to the evidence necessary in order to establish service 
connection of a disease or injury.  If the veteran claims he 
had some type of actual "combat" with an enemy, the details 
of such should be set forth so that they might be verified.

Following this development, the veteran should be scheduled 
for a VA audiological examination.

Finally, as noted above in the introduction, it should be 
determined whether the veteran still wishes to have a hearing 
in Washington, DC, before a Member of the Board. 

During the pendency of this claim, the President signed into 
law Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5100 et. seq.) [hereinafter referred to as the Act], which 
made several changes to Chapter 51 of Title 38, United States 
Code.  In particular, it revised section 5103 to impose on 
VA, upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Id. § 
3(a), at 2096-97.  Perhaps most significantly, it added a new 
section 5103A, which defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate the claim and 
eliminated from section 5107(a) the necessity of submitting a 
well-grounded claim to trigger the duty to assist.  Id. §§ 
3(a), 4, at 2097-98.  With regard to the duty to assist, VA 
must obtain relevant private and VA medical records and 
provide the veteran with VA examinations, where, as in this 
case, such examinations may substantiate entitlement to the 
benefit sought.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding his 
reported duty in the Reserve, for 
example, what unit did he serve with, 
what duties was he assigned, where was he 
located. 

Additionally, the veteran should be 
requested to provide information 
regarding his reported "combat" 
experience, including, specific details 
of claimed combat related incidents such 
as dates, places, detailed descriptions 
of events, and identifying information 
concerning any other individuals involved 
in the events including their full names, 
rank, units of assignment, or any other 
identifying detail. 

3.  The RO should contact the National 
Personnel Records Center, or other 
appropriate source, to verify the 
veteran's reported Reserve duty and 
obtain copies of Reserve personnel 
records and Reserve medical records 
during this time period.  Additionally, 
the RO should attempt to obtain copies of 
unit morning reports and DA Form 1 for 
the veteran's unit and daily personnel 
actions should be reviewed for the time 
period that the veteran reports that he 
experienced "combat," if sufficient 
information is provided.  Other action, 
as indicated, should be undertaken to 
ascertain whether the "combat" can be 
verified.  Any and all active duty for 
training should be determined, and the 
duties performed therein should be set 
forth.  All attempts to locate and obtain 
these records should be documented in the 
claims file.  Once obtained, these 
records (or legible copies thereof) 
should be permanently associated with the 
claims file.

4.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers who treated him for 
hearing loss since service.  In part, the 
veteran is notified that if any employers 
may have records pertinent to this claim, 
they should be contacted for obtaining 
those records.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
from the Washington, DC VA Medical 
Center.  This should additionally include 
a June 23, 1998 diagnostic consultation 
for hearing loss from the Washington, DC 
VAMC as referred to in a June 24, 1998 
treatment record from the same facility.

5.  Thereafter, the veteran should be 
afforded a audiological examination 
regarding hearing loss.  Notification of 
the date, time, and place of the 
examinations should be sent to the 
veteran.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

The examination must encompass a detailed 
review of the veteran's relevant history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the date of 
onset and the relationship of the 
disability for which the veteran seeks 
service connection to service.  

If it is determined that the veteran 
served in combat in service, the examiner 
should opine whether it is at least as 
likely as not that hearing loss that the 
veteran currently has is of the type that 
is due to acoustic trauma that the 
veteran had in service.  If it is 
determined that the veteran did not have 
combat service, the examiner should opine 
whether it is at least as likely as not 
that the veteran's current hearing loss 
had its onset in or is otherwise related 
to the veteran's service.  The underlined 
standard of proof should be utilized in 
formulating a response.  The reasons and 
bases for any conclusion reached should 
be discussed.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  The reasons and 
bases for any conclusion reached should 
be discussed.  The examiner should review 
the record and note whether he or she 
agrees or disagrees with any opinion of 
record and the reasons therefore.

6.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  If the veteran fails to appear 
for a scheduled examination, the RO 
should include verification in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.  
Finally, if the appellant still desires a 
hearing before the Board in Washington, 
D.C., he should so indicate in written 
correspondence to the VA and provide his 
most recent address so that he can be 
contacted.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



